DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
The information disclosure statements submitted on 02/09/2021, 04/06/2021, and 12/02/2021 have been considered and made of record by the examiner.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Drawings
Figure 33 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,587,327 in view of Nabar et al. (hereinafter, referred to as Nabar) (US 8,634,489).
Claim 1 of U.S. Patent No. 10,587,327 discloses all the subject matters claimed in claim 1 of the instant application, except that the transmission apparatus is an integrated circuit comprising a control circuitry that controls the modulation and precoding in the apparatus and that the transmission circuitry is coupled to the control circuitry (see the table below). Nabar, in the same field of endeavor, discloses a transmission apparatus (see Fig. 1, block 12) which may be implemented as an integrated circuit (see column 4, lines 66 - column 5, line 33 and column 18, lines 30-32). Nabar further discloses that the transmission apparatus comprising a control circuitry (see Fig. 1, block 20) that controls the modulation and precoding in the apparatus (see blocks 22 and 24 and see column 4, lines 1-18, column 5, line 54 – column 6, line 20, column 7, lines 38-58, and column 13, lines 37-49) and that a transmission circuitry is coupled to the control circuitry (see Fig. 1, the antennas coupled to block 12 and controller 20). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to use a centralized controller to control the modulation and precoding functions in order to reduce the complexity of the communication system and increase the efficiency of the system. In claim 1 of U.S. Patent No. 10,587,327, last limitation cites “a transmitter, which, in operation, transmits the first precoded signal and the second precoded signal or transmits the third precoded signal and the fourth precoded signal.” The last limitation of claim 1 of the instant application cites “transmission circuitry … which, in operation, controls transmission of the first precoded signal and the second precoded signal …, and controls transmission of the third precoded signal and the fourth precoded signal …”. These two limitations are considered equivalent because the transmitter cited in claim 1 of U.S. Patent No. 10,587,327, inherently needs to control the transmission of the signals in order to be able to send the signals out in the manner described in claim 1 of U.S. Patent No. 10,587,327. The same reasoning applies to claim 8 of the instant application vs. claim 8 of U.S. Patent No. 10,587,327. Other than the differences explained above claims 2-8 of U.S. Patent No. 10,587,327 disclose all of the limitations cited in claims 2-8 of the instant application.
Instant Application
US 10,587,327
1. An integrated circuit comprising:
control circuity which, in operation, controls: when a phase change before precoding is enabled, modulating a bit sequence to generate a symbol sequence to which a first phase change before precoding is applied, an amount of the first phase change before precoding being cyclically switched; and performing precoding on the symbol sequence to generate a first precoded signal and a second precoded signal, wherein a second phase change is applied to the second precoded signal; and when a phase change before precoding is not enabled, modulating a bit sequence to generate a first symbol sequence and a second symbol sequence; and
performing precoding on the first symbol sequence and the second symbol sequence to generate a third precoded signal and a fourth precoded signal, to which a third phase change and a fourth phase change are applied, respectively; and transmission circuitry, which is coupled to the control circuity and which, in operation, controls transmission of the first precoded signal and the second precoded signal when the phase change before precoding is enabled, and controls transmission of the third precoded signal and the fourth precoded signal when the phase change before precoding is not enabled.
1. A transmission apparatus, comprising: a modulation mapper, which, in operation, when a phase change before precoding is enabled, modulates a bit sequence to generate a symbol sequence to which a first phase change before precoding is applied, an amount of the first phase change before precoding being cyclically switched; and when a phase change before precoding is not enabled, modulates a bit sequence to generate a first symbol sequence and a second symbol sequence; a precoder, which, in operation, when the modulation mapper outputs the symbol sequence to which the first phase change before precoding is applied, performs precoding on the symbol sequence to generate a first precoded signal and a second precoded signal, wherein a second phase change is applied to the second precoded signal; and when the modulation mapper outputs the first symbol sequence and the second symbol sequence, performs precoding on the first symbol sequence and the second symbol sequence to generate a third precoded signal and a fourth precoded signal, to which a third phase change and a fourth phase change are applied, respectively; and a transmitter, which, in operation, transmits the first precoded signal and the second precoded signal or transmits the third precoded signal and the fourth precoded signal.

 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEILA MALEK whose telephone number is (571)272-8731. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LEILA . MALEK
Examiner
Art Unit 2632



/LEILA MALEK/Primary Examiner, Art Unit 2632